Exhibit OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets As at March 31 December 31 (United States dollars) 2009 2008 ASSETS Current Cash $ 2,197,179 $ 4,161,735 Accounts receivable and prepaid expenses 1,994,546 2,487,361 Inventory (note 12) 3,437,312 3,070,362 7,629,037 9,719,458 Long-term Property, plant and equipment (note 6) 12,510,579 11,676,076 Mineral properties (note 3) 7,788,590 7,810,307 Deferred exploration and development costs (note 3) 25,401,641 25,076,511 45,700,810 44,562,894 53,329,847 54,282,352 LIABILITIES Current Accounts payable and accrued liabilities 2,705,472 3,611,948 Capital lease obligations (note 11) 564,426 570,216 Asset retirement obligation (note 4) 191,124 113,022 3,461,022 4,295,185 Long-term Asset retirement obligation (note 4) 1,012,216 1,046,883 1,012,216 1,046,883 4,473,238 5,342,068 Commitments and contractual obligations (note 9) SHAREHOLDERS' EQUITY Share capital (note 7a) 85,438,583 85,095,046 Contributed surplus (note 7a) 6,209,661 6,206,412 Deficit (42,791,635 ) (42,361,174 ) 48,856,609 48,940,284 $ 53,329,847 54,282,352 See accompanying notes to the Consolidated Financial Statements 1 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Loss For the three months ended March 31 (United States dollars) 2009 2008 Sales - Gold $ 2,666,638 $ 2,878,058 Cost and expenses Cost of sales 2,389,558 1,644,121 Amortization 696,425 573,069 Management fees and salaries 587,149 831,942 Professional fees 21,313 133,399 Travel 82,257 246,403 Investor relations and promotion 29,157 213,495 Consulting fees 128,468 246,341 Office and general administrative 117,702 165,064 Transfer agent and regulatory fees 72,213 77,609 Royalty expense 27,401 35,927 Shareholders' information - 8,599 Stock-based compensation (note 7b) 153,101 294,000 Write down of equipment - 25,634 4,304,744 4,495,603 Other (income) expense Interest income (9,442 ) (252,410 ) Foreign exchange loss/(gain) (111,538 ) 48,343 (120,980 ) (204,067 ) Loss and comprehensive loss for the year (1,517,126 ) (1,413,478 ) Basic and diluted loss per common share $ -0.01 $ -0.01 Weighted average number ofcommon shares outstanding 233,207,581 232,382,766 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit For the three month periods ended March 31 (United States dollars) 2009 2008 Deficit Balance, beginning of year $ 41,274,509 42,249,662 Loss for the period 1,517,126 1,413,478 Deficit, end of the period $ 42,791,635 43,663,140 See accompanying notes to the Consolidated Financial Statements 3 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows For the three months ended March 31 (United States dollars) 2009 2008 Operating activities : Loss for the year (1,517,126 ) (1,413,478 ) Items not affecting cash Amortization 696,425 573,069 Write down of equipment - 25,634 Stock-based compensation expense 153,101 294,000 Accretion expense - 17,359 Foreign exchange (111,538 ) 36,831 Reclamation costs - (17,706 ) Changes in non-cash working capital balances Accounts receivable and prepaid expenses 506,101 (411,409 ) Accounts payable and accrued liabilities (843,538 ) 139,971 Inventory (222,007 ) 23,932 Cash used in operating activities (1,338,582 ) (731,797 ) Investing activities : Deferred exploration and development costs (354,440 ) (2,511,639 ) Acquisition of property, plant and equipment (442,433 ) (677,988 ) Cash used in investing activities (796,873 ) (3,189,627 ) Financing activities : Capital lease payments (8,875 ) (175,079 ) Cash provided by financing activities (8,875 ) (175,079 ) Increase/(decrease) in cash during the period (2,144,330 ) (4,096,503 ) Cash - beginning of the period 4,161,735 26,424,238 Effect of foreign exchange rate changes on cash 179,774 (274,592 ) Cash - end of the period $ 2,197,179 $ 22,053,143 See accompanying notes to the Consolidated Financial Statements 4 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2009 All dollar amounts are in United States Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. The Company is considered to be in the development stage as a significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosure required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements.These financial statements have not been reviewed by our external auditors. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Effective from January 1, 2009 the company changed its reporting currency from Canadian dollars to US dollars. All of the company’s revenue and the majority of its expenditures are transacted in US dollars. Change in Accounting Policies TheCompany has adopted the following new Canadian Institute of Chartered Accountants (CICA) guidelines as of January 1, 2009: Section 3064 - Goodwill and Intangible Assets and Section 3450, Research and Development Costs In February 2008, the CICA issued Handbook Section 3064, Goodwill and Intangible Assets, replacing Section 3062, Goodwill and other Intangible Assets. This section provides guidance on the recognition of intangible assets in accordance with the definition of an asset and the criteria for asset recognition as well as clarifying the application of the concept of matching revenues and expenses, whether these assets are separately acquired or internally developed.The standards concerning goodwill are unchanged from the standards included in the previous Section 3062. Furthermore, the CICA agreed to the withdrawal of Handbook Section 3450, Research and Development Costs and incorporate the provisions of the International Accounting Standards, IAS 38, related to research and development costs into Section 3064.Research and development costs are of substantially the same character as other expenditures that need to be evaluated against the criteria for recognition of intangible assets.Accordingly, this standard prohibits the 5 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2009 All dollar amounts are in United States Dollars unless otherwise stated capitalization of costs associated with research activities. On adopting section 3064, there was no effect on the financial statements of the company. Future Accounting Changes In
